DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on May 16, 2022 is entered.

	Claims 3, 4, 21, and 22 have been canceled.

	Claims 1, 2, 5-20, and 23-38 are pending.

Claims 19, 20, and 23-38 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.

Claims 1, 2, and 5-18 are currently under consideration.

EXAMINER'S AMENDMENT
	
3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.	Authorization for this Examiner's Amendment was given in a telephone interview with applicant’s representative Linyu L. Mitra on July 13, 2022.

In the Claims:

5.  Claims 19, 20, and 23-38 have been canceled.


REASONS FOR ALLOWANCE

6.	The following is an Examiner's Statement of Reasons for Allowance: 
Applicant’s amendment filed on May 16, 2022 has obviated the previous rejections of record in the Office Action mailed on February 15, 2022.  The claimed heterodimeric IgG antibody comprising at least two Fabs, each comprises an engineered VH-CH1 and VL-CL comprising amino acid substitutions in the specific recited positions with acidic amino acid a basic amino acid forming an interface electrostatically favorable to heterodimerization is free of the prior art. Accordingly, 1, 2, and 5-18 are deemed allowable. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644